Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, Pennsylvania 19103-7098 (215) 564-8000 November 29, 2010 VIA EDGAR TRANSMISSION Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 Attention: James O’Connor RE: Delaware Group Income Funds (the “Registrant”) File Nos. 811-02071; 002-37707 Dear Sir or Madam: On behalf of the Registrant, and pursuant to Rule 485(b) under the Securities Act of 1933, as amended (the “1933 Act”), please find transmitted herewith for filing via the EDGAR system Post-Effective Amendment No. 80 (the “Amendment”) to the Registrant’s Registration Statement on Form N-1A. The Registrant is filing this Amendment for the purposes of: (i) updating financial and certain other information contained in the prospectuses and the statement of additional information; and (ii) responding to comments received from the Staff of the U.S. Securities and Exchange Commission (the “SEC”) concerning Post-Effective Amendment No. 79 to the Registrant's Registration Statement on Form N-1A, which was filed with the SEC on September 30, 2010 pursuant to Rule 485(a)(1) under the 1933 Act for the purpose of revising disclosure to conform to changes to Form N-1A, including compliance with the new summary prospectus requirements. In our judgment as counsel to the Registrant, this Amendment does not contain disclosures that would render it ineligible to become effective pursuant to paragraph (b) of Rule 485. If you have any questions or comments regarding this filing, please call me at (215) 564-8099. Very truly yours, /s/ Jonathan M. Kopcsik Jonathan M. Kopcsik cc: Anthony G. Ciavarelli Bruce G. Leto
